Citation Nr: 1712842	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-24 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the VA Regional Office (RO) in Phoenix, Arizona.  

The Veteran provided testimony at a March 2017 hearing before the undersigned.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the medical evidence supports the Veteran's contention of having a diagnosis of PTSD due to service in Vietnam; the Veteran served as a pilot during active combat with the enemy.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to service connection for PTSD.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).


Regulations and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)(2016). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was a combat pilot during the Vietnam War.  The service personnel records note that the Veteran has been awarded the Silver Star medal (the third-highest military decoration for valor awarded to members of the U.S. Armed Forces for gallantry in action against the enemy).

A VA psychiatric note dated January 2012 indicates diagnoses of depression, generalized anxiety disorder, and probable PTSD (combat related).  The provider indicated that the Veteran experienced nightmares, flashbacks, and intrusive thoughts related to his combat experiences as a combat pilot flying missions in Vietnam, Laos and Cambodia.  A May 2014 psychiatry note indicates that the Veteran was diagnosed with PTSD by his treating VA psychiatrist.  A letter from the Veteran's treating psychiatrist dated June 2015 indicates that the Veteran has severe PTSD with survivor's guilt, flashbacks, and mood swings.  Under the regulation, 38 C.F.R. § 3.304(f)(3) (2016), the Board finds the VA providers' diagnoses of PTSD and positive nexus opinions sufficient to grant service connection for PTSD.

The Board notes that there are additional opinions from VA examiners dated July 2011 (with an April 2014 addendum) and May 2014.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinions of the VA providers to be more probative with regards to the Veteran's diagnosis of PTSD as those providers had treated the Veteran for a number of years and took into account his full-range of psychiatric symptomatology.

The Veteran served in combat and a VA examiner has linked his PTSD to his combat experience.  As such, Veteran's claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


